Citation Nr: 1801049	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  13-32 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for foot fungus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Salazar, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1991 to June 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claims for entitlement to service connection for bilateral hearing loss, tinnitus, foot fungus, and headaches.   

In October 2017, the Veteran and his wife testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript is associated with the evidentiary record.

Since the Agency of Original Jurisdiction (AOJ) issued the January 2014 supplemental statement of the case, the Veteran has submitted additional evidence, along with waivers of consideration of this evidence by the AOJ.  


FINDINGS OF FACT

1.  The evidence of record, to include competent medical evidence and lay evidence, is at least in equipoise as to whether the Veteran has bilateral hearing loss, which began during active duty or is related to an incident in service.

2.  The evidence of record, to include competent medical evidence and lay evidence, is at least in equipoise as to whether the Veteran has tinnitus, which began during active duty or is related to an incident in service.
3.  The evidence of record, to include competent medical evidence and lay evidence, is at least in equipoise as to whether the Veteran has headaches, which began during active duty or are related to an incident in service.

4.  The evidence of record, to include competent medical evidence and lay evidence, is at least in equipoise as to whether the Veteran has foot fungus, which began during active duty or is related to an incident in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss have been met.  
38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2017).

2.  The criteria for service connection for tinnitus have been met.  
38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

3.  The criteria for service connection for headaches have been met.  38 U.S.C. 
§§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

4.  The criteria for service connection for foot fungus have been met.  
38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  In light of the fact that the Board allows the benefits sought, discussion of the notice and assistance requirements of the VCAA and a detailed explanation of how VA complied with the Act is unnecessary.  38 U.S.C. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

II.  Service Connection 

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  

Under 38 C.F.R. § 3.303(b), claims for chronic diseases enumerated in 38 C.F.R. § 3.309(a) benefit from a relaxed evidentiary standard.  See Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed. Cir. 2013).  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms, such as joint pain for degenerative joint disease, does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id. 

The United States Court of Appeals for the Federal Circuit (Federal Circuit), however, has clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

While tinnitus is not specifically enumerated as a chronic disease under 38 C.F.R. § 3.309(a), organic diseases of the nervous system are listed as a disability subject to presumptive service connection.  However, tinnitus may be considered an organic disease of the nervous system.  See Fountain v. McDonald, 27 Vet. App. 258, 271 (2015) (finding tinnitus to be a chronic disease subject to applicable presumptions of 38 C.F.R. § 3.303(b) as to claims of chronicity at a minimum where there is evidence of acoustic trauma).  Accordingly, service connection may be granted on a presumptive basis for tinnitus if it is shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 C.F.R. §§ 3.307, 3.309(a).  The same is true for bilateral hearing loss.  Id.

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.
For service connection, in-service noise exposure need not be the only source of acoustic trauma; it must only be a contributing source.  The absence of in-service evidence of hearing loss disability during a veteran's period of active duty is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above), and a medically sound basis for attributing such disability to service, may serve as a basis for a grant of service connection for hearing loss disability.  See Hensley, 5 Vet. App. at 159.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

A.  Bilateral Hearing Loss and Tinnitus

The first and second Shedden elements are met and not under dispute.  Upon VA examination in April 2010, the auditory thresholds at 4000 Hertz exceeded 40 decibels or greater for both ears.  See April 2010 VA examination.  Specifically, pure tone thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
LEFT
20
20
25
45
50
RIGHT
20
20
10
30
40

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 in the left ear.  Accordingly, the Veteran has a current bilateral hearing loss disability.  38 C.F.R. § 3.385.  Further, the evidentiary record contains at least one diagnosis of tinnitus in the Veteran.  See October 2017 H.A. private treatment record.  In addition, the Veteran's military occupational specialty was that of combat engineer.  Combat engineers construct, alter, repair, and maintain building structures; lift and move heavy objects and equipment by setting up, bracing, and utilizing rigging devices and equipment, and perform various duties incidental to the use of demolitions in construction projects and destruction of objects.  See November 1994 Verification of Military Experience and Training.  The Veteran further discussed being exposed to demolitions and explosions during active duty at his Board hearing.  See October 2017 Board hearing.  Thus, the Board finds the Veteran was exposed to loud noise during service.

As such, the crux of this case centers on whether the Veteran's bilateral hearing loss or tinnitus were attributable to time spent in service.  In October 2017, the Veteran obtained a positive nexus opinion as to both his bilateral hearing loss and tinnitus.  See October 2017 H.A. opinion.  Specifically, after discussing the Veteran's medical history and conducting audiometric testing, the examiner determined that the Veteran's hearing loss and tinnitus were "likely 51 [percent] or more a result of his time in the military service with noise exposure during his [time] of service.  His recreational noise exposure was a factor of the present hearing loss, however not as significant since he practiced hearing conservation."  Id.  

As the evidence for and the evidence against the Veteran's claims are in relative equipoise, the Board affords the Veteran the benefit of the doubt, and finds there is medical evidence of record establishing a link between the Veteran's noise exposure in service and his bilateral hearing loss and tinnitus.  Accordingly, the Board finds that a grant of service connection is warranted for both bilateral hearing loss and tinnitus.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

B.  Headaches

The first and second elements under Shedden are met.  At his Board hearing, the Veteran testified that he suffered from headaches in service that continue to the present day; his wife affirmed his testimony.  See October 2017 Board hearing.  Specifically, the Veteran's wife attested to the fact that the Veteran suffers from bad headaches.  Id.  At his board hearing, the Veteran described a scuba diving accident that marked the advent of his headaches.  Specifically, after conducting a scuba diving mission, he suffered from a sharp pain in his head.  When he got to the surface, he found blood in his mask.  See October 2017 Board hearing.  He then sought treatment a week later when he was spitting up blood and his headaches continued; the service treatment records corroborate this account.  See September 1992 service treatment record.  Since then, he has suffered from "constant headaches."  See October 2017 Board hearing.  Therefore, the Veteran has a current disability for VA purposes with at least one documented occurrence in service.   

As such, the crux of this case centers on whether the Veteran's headaches are attributable to time spent in service.  At an April 2010 VA examination, a VA examiner opined that the Veteran's headaches were less likely than not incurred in or related to service.  See April 2010 VA examination.  In contrast, the Veteran claims his headaches began during service and have continued to the present day.   

The Veteran is competent to testify as to facts he personally observed or described; this includes recalling what he personally felt, saw, smelled, heard, or tasted, including headaches.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The April 2010 VA examiner discounted the Veteran's lay testimony regarding the continuity of his symptoms and improperly relied on a lack of medical documentation to support his conclusion.  An opinion based on an inaccurate factual premise has no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993).  The Board notes the Veteran has otherwise reported that he first experienced headaches in service (along with proper documentation) and that he has experienced them since service.  His wife also attested to these assertions.  As discussed above, the Veteran and his wife are competent to testify as to the Veteran's observed symptoms, and the Board finds that the Veteran and his wife's assertions are credible.

In some cases, a veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a) ("Each disabling condition shown by a veteran's service records, or for which he seeks a service connection[,] must be considered on the basis of . . . all pertinent medical and lay evidence); see 38 U.S.C. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").  As the medical examiner's opinion is not probative in this case, the evidence supports a finding that the Veteran's headaches began in service.  See 38 C.F.R. § 3.303(d).  As the evidence for and the evidence against the Veteran's claim is in relative equipoise, the Board affords the Veteran the benefit of the doubt, and finds there is medical evidence of record establishing a link between the Veteran's headaches in service and throughout the appellate period.  Accordingly, the Board finds that a grant of service connection is warranted for headaches.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

C.  Foot Fungus

The first and second elements under Shedden are met.  After his Board hearing, the Veteran submitted a detail private opinion from Dr. J.S.H., the Veteran's dermatologist for approximately 13 years, stating that the Veteran had chronic tinea pedis/Candidiasis, or fungal infection of the feet.  See November 2017 Dr. J.S.H. private opinion.  Further, at his separation examination, the Veteran self-reported "foot trouble."  See May 1995 Report of Medical History.  The Veteran further clarified his in-service manifestations of bilateral foot fungus at his October 2017 Board hearing.  In addition, the Veteran submitted a buddy statement from a fellow marine stationed with him at Camp Lejeune, North Carolina.  See November 2013 statement.  Specifically, the marine stated that during his and the Veteran's tour of duty, "the Platoon [was] infected with foot fungus due to the extreme humps and constant training in jungle-like environments. . . .[He witnessed that the Veteran] did indeed have a foot fungus when [they] were stationed together.  Now years later [they] have remained friends and [the Veteran] still has the same condition on his feet."  Id.  

As such, the crux of this case centers on whether the Veteran's foot fungus was attributable to time spent in service.  As stated above, after his Board hearing, the Veteran submitted a detail private opinion from Dr. J.S.H.  Dr. J.S.H. reviewed all service treatment records and medical records available to him.  At that point, he concluded that the Veteran's chronic tinea pedis/Candidiasis (fungal infection of the feet) was more likely than not 51 percent related to his military service.  See November 2017 Dr. J.S.H. opinion.  According to Dr. J.S.H., "[t]he rationale includes but is not limited to the fact that the condition had its onset during military service, and that many people with chronic tinea pedis develop the condition while serving, due to hard training, marching, foot trauma, sweating, moisture, etc."  Id.   

As the evidence for and the evidence against the Veteran's claims are in relative equipoise, the Board affords the Veteran the benefit of the doubt, and finds there is medical evidence of record establishing a link between the Veteran's foot trouble in service and his bilateral foot fungus.  Accordingly, the Board finds that a grant of service connection is warranted for bilateral foot fungus.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.  

Entitlement to service connection for tinnitus is granted.  

Entitlement to service connection for headaches is granted.  

Entitlement to service connection for bilateral foot fungus is granted.  




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


